Title: 15th.
From: Adams, John Quincy
To: 


       We recite this week to Mr. Hale, in Locke. This is upon the whole, the most unpopular Tutor in College. He is hated even by his own Class. He is reputed to be, very ill natured, and severe in his Punishments. He proposes leaving College, at Commencement, and I believe, there is not an individual among the Students, who is not very well pleased with it. One of my Class Mates, said the other day, “I do not believe it yet, it is too good news to be true.” Such are the Sentiments of all the Students with Respect to him.
      